      Case 1:19-cv-09236-KPF Document 153 Filed 10/29/20 Page 1 of 2


October 28, 2020

Via ECF and E-mail



                                                                  MEMO ENDORSED
Hon. Katherine Polk Failla
U.S. District Court, S.D.N.Y.
40 Foley Square, Room 2103
New York, NY 10007

Re:    In re Tether and Bitfinex Crypto Asset Litigation, 19-CV-09236 (KPF)

Dear Judge Failla:

       Plaintiffs respectfully submit this letter to seek the Court’s permission to file one
consolidated memorandum of law, not to exceed 85 pages, in response to the four motions
to dismiss the Consolidated Amended Complaint in the above captioned litigation. These
motions were filed by Defendants iFinex Inc., BFXNA Inc., BFXWW Inc., Tether Hold-
ings Limited, Tether Operations Limited, Tether International Limited, Tether Limited,
DigFinex Inc., Ludovicus Jan van der Velde, and Giancarlo Devasini (the “Bitfinex/Tether
Defendants”); Defendants Bittrex, Inc., and Poloniex, LLC (the “Exchange Defendants”);
Defendant Phillip G. Potter; and Defendant Reginald Fowler, and in total, span 107 pages
(40 pages for Bitfinex/Tether Defendants’ memorandum of law, 25 pages for the Exchange
Defendants, 18 pages for Potter, and 24 pages for Fowler).

        When Plaintiffs contacted Defendants to request their consent to this request, De-
fendants stated that they believed Plaintiffs “should adhere to the Court’s order with a 40
page limit.” That order, issued by this Court on August 19, Dkt. 141, permitted the Bit-
finex/Tether Defendants to file a 40-page memorandum of law in support of their motion
to dismiss, and indicated that Plaintiffs could file an opposition of equivalent length. The
order made no reference to the motions of the other Defendants, and nothing in the order
appears to suggest that Plaintiffs would not be entitled to respond to each of those
briefs. Pursuant to the August 19 order, which permits Plaintiffs to file an opposition of
40 pages, and this Court’s Individual Rule of Practice 4.B, which permits Plaintiffs to file
a 25-page brief in response to each of the other motions filed by the Exchange Defendants,
Potter, and Fowler, Plaintiffs would be entitled to file up to a total of 115 pages (40 plus
75) in opposition to Defendants’ motions.

        Rather than submitting four memoranda that collectively comprise up to 115 pages,
Plaintiffs believe that one memorandum of law, not to exceed 85 pages, will allow for a
more concise and more coherent response to all four motions to dismiss. This consolidated
briefing will save the Court’s and the parties’ time by minimizing repetition that would
come from Plaintiffs’ responding to the various common arguments Defendants raise.
         Case 1:19-cv-09236-KPF Document 153 Filed 10/29/20 Page 2 of 2
  Honorable Katherine Polk Failla
  October 28, 2020


  Respectfully submitted,


    /s/ Kyle W. Roche
    Kyle W. Roche
    Edward Normand
    Velvel Freedman (pro hac vice)
    Joseph M. Delich
    ROCHE CYRULNIK FREEDMAN LLP
    99 Park Avenue, 19th Floor
    New York, NY 10016
    kyle@rcfllp.com
    tnormand@rcfllp.com
    vel@rcfllp.com
    jdelich@rcfllp.com

    /s/ Caitlin Halligan
    Philippe Z. Selendy
    Caitlin Halligan
    Andrew R. Dunlap
    SELENDY & GAY PLLC
    1290 Sixth Avenue
    New York, NY 10104
    pselendy@selendygay.com
    challigan@selendygay.com
    adunlap@selendygay.com

    /s/ Todd M. Schneider
    Todd M. Schneider (pro hac vice)
    Jason H. Kim (pro hac vice)
    Matthew S. Weiler (pro hac vice)
    Kyle G. Bates (pro hac vice)
    SCHNEIDER WALLACE COTTRELL KONECKY LLP
    2000 Powell Street, Suite 1400
    Emeryville, CA 94608
    tschneider@schneiderwallace.com
    jkim@schneiderwallace.com
    mweiler@schneiderwallace.com
    kbates@schneiderwallace.com

    Interim Lead Counsel and Attorneys for Plaintiffs and the Pro-
    posed Class

Application GRANTED.                                      SO ORDERED.

Dated:        October 29, 2020
              New York, New York
                                             2
                                                          HON. KATHERINE POLK FAILLA
                                                          UNITED STATES DISTRICT JUDGE
